FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first set" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second set" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second row of rollers" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (U.S. Publication No. 2013/0004367).
Roberts discloses a system comprising: 
An object comprising a surface (paragraphs 22 and 26-28); 
A plurality of ultraviolet emitting light sources (160) constructed to sterilize the surface of the object (Figure 9); and 
A holder (100), the holder containing all of the plurlality of ultraviolet emitting light sources (160) as shown in Figure 9, the holder substantially surrounding a portion of the object comprising the surface such that, when illuminated, the plurality of ultraviolet emitting light sources sterilize substantially the surface of the object (paragraphs 26-28), the holder constructed to be filled with water (Figure 9; paragraphs 26 and 27), the plurality of ultraviolet emitting light sources (160) comprising a first plurality of ultraviolet emitting light sources (160) above space (180) and a second plurality of ultraviolet emitting light sources (160) below space (180), the first plurality of ultraviolet emitting light sources (160) located above space (180) disposed in a first row along a first planar surface of an upper portion of the holder (100), the first plurality of ultraviolet emitting light sources located above space (180) comprising at least six ultraviolet emitting light sources (160), the second plurality of ultraviolet emitting light sources (160) located below space (180) disposed in a second row along a second planar surface of a lower portion of the holder (Figure 9), the second plurality of ultraviolet emitting light sources (160) located below space (180) comprising at least six ultraviolet emitting light sources (160) as shown in Figure 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. Publication No. 2013/0004367) in view of Collard et al. (U.S. Publication No. 2011/0020175).
Roberts is relied upon as set forth above.  Roberts does not appear to disclose that the object is a denture or a container constructed to hold medicine.  Collard discloses a system for sterilizing medical items that may enter a sterile field, wherein the items are sterilized by ultraviolet light (abstract).  The reference continues to disclose that the item is either dentures (paragraph 40) or a container (paragraphs 41 and 42); as exposing the items to ultraviolet light will produce the predictable result of sterilizing said items (paragraphs 2-8).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the ultraviolet light emitting system of Roberts on either dentures or a container that holds medicine because Collard discloses that analogous ultraviolet light emitting systems will produce the predictable result of properly sterilizing said items.  As such, said claims are not patentable over Roberts in view of Collard.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. Publication No. 2013/0004367 in view of Nelson et al. (U.S. Publication No. 2014/0166900).
Roberts is relied upon as set forth above.  Roberts does not appear to disclose that the object is a toothbrush.  Nelson discloses a system for sterilizing medical items that may enter a sterile field, wherein the items are sterilized by ultraviolet light (abstract).  The reference continues to disclose that the item is a toothbrush (Figures 1-4); as exposing the items to ultraviolet light will produce the predictable result of sterilizing said items (paragraphs 5-10).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the ultraviolet light emitting system of Roberts on a toothbrush because Nelson discloses that analogous ultraviolet light emitting systems will produce the predictable result of properly sterilizing said items.  As such, said claims are not patentable over Roberts in view of Nelson.

Allowable Subject Matter
Claim 1, and the claims that depend therefrom, are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799